Citation Nr: 0331870	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the right leg, claimed to be the 
result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from September 1984 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2000 
which denied compensation under 38 U.S.C.A. § 1151 for 
residuals of a right leg fracture which occurred during VA 
hospitalization on January 31, 1998.  The veteran is rated 
incompetent for VA purposes.  In July 2002, the case was 
remanded to determine the proper guardian to prosecute the 
appeal, and to clarify whether a hearing was desired.  
Subsequently, a guardian was appointed, and the RO did not 
receive any response to repeated inquiries regarding a 
hearing.   


FINDINGS OF FACT

A right leg fracture sustained during VA hospitalization on 
January 31, 1998 was due to the veteran's own willful 
misconduct.  The right leg injury was not due to negligence 
or other VA fault or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right leg fracture, claimed to be due to VA 
medical treatment, have not been met.  38 U.S.C.A. § 1151 
(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran, his 
guardian, and his representative have been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and a VA examination has been conducted.  Under the 
circumstances, the VA has satisfied the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran had active service from September 1984 to June 
1985.  He is rated 100 percent disabled from service-
connected schizophrenia, and since October 1999 has been 
found incompetent to manage his VA funds.  

During a January 1998 hospitalization in a VA facility, on 
January 31, 1998 the veteran sustained a fracture of the 
right ankle in a fall while attempting to depart the facility 
by climbing over a fence.  It is contended that VA negligence 
was responsible for this injury.  

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

Records of the January 1998 VA hospitalization show that the 
veteran was admitted after an altercation with his wife.  It 
was noted that he was already on probation for family 
violence, and could go to jail.  At the time of admission, he 
had thoughts of killing himself and his wife.  He described 
overtly psychotic symptoms at the time of admission, which 
were suspected to be chronic.  He did not appear overtly 
suicidal or homicidal.  No changes in his medication were 
made.  He made a good adjustment to the ward.  It was noted 
that day passes, rather than overnight passes, were felt 
appropriate because of his volatile nature and history of 
aggressive acting out.  The veteran had become upset with 
this decision, and tried to elope by climbing over the fence 
surrounding the VA campus.  He fell, sustaining a compound 
fracture of the right ankle.  He was transferred to another 
VA facility for treatment of the right open fracture of the 
tibia and fibula.  At the time of his transfer, his mental 
status had improved somewhat.  He was thought to be probably 
competent for VA purposes.  

After a week, he was transferred back for psychiatric 
treatment, where he remained until March 1998.  It was noted 
that he had originally been admitted because of severe 
difficulties with his wife, and that he had physically 
threatened her.  He had a history of paranoid schizophrenia, 
and thought his wife was trying to commit him.  He described 
paranoid ideations toward his wife, and also had chronic 
fixed delusions.  Prior to his discharge, follow-up was 
planned in a meeting with the doctor, the veteran, his 
mother, his wife, a social worker, and a nurse.  He was 
considered competent at the time of discharge.  

In a letter dated in April 2000, the veteran's then wife 
wrote that the injury sustained by her husband was not due to 
willful misconduct.  She said that on January 31, 1998, the 
veteran attempted to go home on a pass issued on the order of 
his attending doctor.  Prior to that morning, she had called 
and asked that he not be released, because she feared he was 
not stable enough to come home for a visit.  However, he did 
not know that the leave had been canceled until he went to 
the front desk to check out for the day, when a nurse 
informed him that the pass was canceled.  She said he became 
disturbed and asked if he could sign a form to be released.  
She said the nurse stated that he could not because he was 
going to be put back on the locked ward for a 3-day 
observation period.  She said he then became volatile and ran 
past the nurse to the exit door.  She said that he was angry 
because he felt that the doctor had approved his pass and the 
nurses were going against the doctor's wishes.  She said the 
nurse told him that another nurse would be waiting for him at 
the front gate, and reiterated that he could not leave.  She 
said he then proceeded to the back gate which he had always 
known to be open.  However, it was closed and locked when he 
got there.  She said he now became frightened that they would 
put him back on the locked ward and sedate him, and he then 
became paranoid and began to think that his wife was trying 
to have him involuntarily committed to the hospital on a 
long-term basis.  She said he panicked, and tried to escape 
by climbing over the fence.  She said that when a nurse 
arrived on the scene, he asked the veteran why he did not 
just walk out the front gate.  

In May 2001, a VA examination was conducted.  Information was 
obtained from the veteran, the claims file, the veteran's 
electronic chart, and the network health summary.  The 
examiner noted that the veteran's ability to give a correct 
history appeared to be compromised.  He was asked about the 
incident where he broke his leg.  He reported that he had 
been involuntarily hospitalized.  As he recalled it, he had 
been in the hospitalized for two or three weeks, and wanted 
his wife to come and wash his clothes.  He said she refused, 
and so he wanted to go home to wash his clothes.  He said 
that he had a pass, but his wife called the hospital 
indicating that she did not feel safe with him coming home 
over the weekend, so his pass was canceled.  He said he 
wanted to go against medical advice (AMA), and was told that 
they would see about that.  He thought he could walk out the 
back gate, but it was locked.  He said that he was afraid 
that if he asked to sign out AMA, he would be heavily 
medicated or placed on a locked ward.  At the time, he was 
not on a locked ward.  He said he decided to climb the fence, 
caught his pants, and then decided to jump.  It was an 8-foot 
tall fence, and at the time he weighed 300 pounds.  As he 
described it, he did not report psychotic thinking at the 
time that he jumped off the fence.  The examiner noted that 
it did not appear as if the veteran had recently received 
psychiatric treatment.  The diagnosis was chronic paranoid 
schizophrenia, and the examiner opined that the veteran was 
not competent for VA purposes.  The examiner concluded that, 
based on the information she had, the evidence did not 
indicate that the veteran's schizophrenia caused him to flee 
the hospital, or that there was negligence involved in the 
injury.  

From these various sources, it can be concluded that the 
veteran, who had a history of violent behavior, was 
hospitalized after an altercation with his wife.  Based on 
the hospital records, it appears that he was overtly 
psychotic at the time of admission, but made a good 
adjustment to the ward, and his mental status improved 
somewhat during the course of the hospitalization; at the 
time of the injury, he was thought to be probably competent 
for VA purposes.  According to the hospital, overnight passes 
were not felt to be appropriate because of his volatile 
nature and history of aggressive acting out.  According to 
the veteran and his ex-wife, he was supposed to get a pass 
but it was canceled at his wife's request.  

The evidence does not suggest that the veteran's admission 
was a commitment, or that he would have been physically 
restrained from leaving the hospital in a normal manner.  
From what can be gleaned by his and his wife's statements, it 
appears that, after his pass was denied, he decided to try to 
sneak out the back way, which turned out to be locked, so he 
attempted to climb the fence.  Not all of the circumstances 
surrounding his decision to leave the building in a 
surreptitious manner are known.  However, it is likely that 
he was informed that since the pass was denied, he would have 
to be discharged AMA if he left, and that this discharge, or 
another assault on his wife, could result in a violation of 
his probation and return to jail.  In any event, the veteran 
was upset by the denial of a pass, and decided he wanted to 
leave anyway, which resulted in the injury.  

The VA examiner in 2001 concluded that the evidence did not 
indicate that the veteran's schizophrenia caused him to flee 
the hospital, or that there was negligence involved in the 
injury.  The evidence does not indicate that the veteran was 
inadequately supervised, or that the VA was otherwise at 
fault in the injury.

The evidence establishes that the veteran fractured his right 
leg in January 1998 due to his own willful misconduct in 
trying to leave the VA facility in an unauthorized and unsafe 
manner.  Moreover, evidence does not show that the injury was 
caused by VA negligence or other fault in providing medical 
care, or by an event not reasonably foreseeable.  Under such 
circumstances, compensation under 38 U.S.C.A. § 1151 is not 
payable for residuals of a right leg fracture.  As the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. §  1151, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right leg fracture, claimed to be due to VA medical 
treatment, is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



